


110 HR 4249 IH: To direct the Secretary of Agriculture to exchange

U.S. House of Representatives
2007-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4249
		IN THE HOUSE OF REPRESENTATIVES
		
			November 15, 2007
			Mr. Udall of Colorado
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To direct the Secretary of Agriculture to exchange
		  certain lands in the Arapaho-Roosevelt National Forests in Colorado and to
		  adjust the boundary of such National Forests.
	
	
		1.Short titleThis Act may be cited as the
			 Arapaho-Roosevelt National Forests Land Exchange Act of
			 2007.
		2.DefinitionsIn this Act:
			(1)MapThe term map means the map
			 entitled Eclipse Snow Park Proposed Land Trade Parcels, Figure 1
			 and dated September 28, 2007.
			(2)Grand Creek,
			 LLCThe term Grand Creek, LLC means Grand Creek,
			 LLC, a Colorado limited liability company.
			(3)Federal
			 landThe term Federal land means certain National
			 Forest System land comprising approximately 119.281 acres, that adjoins land
			 owned by Grand Creek, LLC, in Clear Creek County, Colorado, as depicted on the
			 map.
			(4)Non-Federal
			 landThe term
			 non-Federal land means certain land comprising approximately
			 74.623 acres, owned by Grand Creek, LLC, as depicted on the map.
			(5)National
			 forestsThe term National Forests means the
			 Arapaho-Roosevelt National Forests in Colorado.
			(6)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
			3.Land exchange,
			 Arapaho-Roosevelt National Forests, Colorado
			(a)Conveyances
				(1)Conveyance by
			 Grand Creek, LLCThe land
			 exchange directed by this section shall proceed if, within 30 days after the
			 date of the enactment of this Act, Grand Creek, LLC, offers to convey title
			 acceptable to the United States in and to the non-Federal land.
				(2)Conveyance by
			 the United StatesAfter completion of appraisals under subsection
			 (b) and upon receipt of acceptable title to the non-Federal land, the Secretary
			 of Agriculture shall simultaneously convey to Grand Creek, LLC, all right,
			 title, and interest of the United States in and to the Federal land.
				(b)Appraisals and
			 Equal Value Exchange
				(1)AppraisalsThe values of the non-Federal land and the
			 Federal land shall be determined by the Secretary through appraisals performed
			 in accordance with the Uniform Appraisal Standards for Federal Land
			 Acquisitions (December 20, 2000) and the Uniform Standards of Professional
			 Appraisal Practice.
				(2)Surplus of
			 Non-Federal ValueIf the
			 final appraised value, as approved by the Secretary, of the non-Federal lands
			 exceeds the final appraised value, as approved by the Secretary, of the Federal
			 land, the Secretary may equalize the values by—
					(A)reducing the
			 acreage of the non-Federal land to be conveyed, as determined appropriate and
			 acceptable by the Secretary and Grand Creek, LLC;
					(B)making a cash
			 equalization payment to Grand Creek, LLC, including a cash equalization payment
			 in excess of the amount authorized by section 206(b) of the Federal Land Policy
			 and Management Act of 1976 (43 U.S.C. 1716(b)); or
					(C)a combination of
			 an acreage reduction and a cash equalization payment.
					(3)Surplus of
			 Federal ValueIf the value of
			 the Federal land exceeds the value of the non-Federal land, the Secretary may
			 accept a cash equalization payment from Grand Creek, LLC, in such amount as may
			 be necessary to equalize the values of the land to be exchanged, including a
			 cash equalization payment in excess of the amount authorized by section 206(b)
			 of the Federal Land Policy and Management Act of 1976 (43 U.S.C.
			 1716(b)).
				(c)Exchange
			 costsAs a condition of the
			 land exchange under this section, and in order to expedite the land exchange
			 and to save administrative costs to the United States, the Secretary shall
			 require Grand Creek, LLC, to pay for any necessary land surveys of the
			 non-Federal land or Federal land to be exchanged and the appraisals under
			 subsection (b).
			(d)Recreational
			 accessAs a condition of the land exchange under this section,
			 the Secretary shall require Grand Creek, LLC, to enter into an enforceable
			 agreement with the Secretary, of a nature and form satisfactory to the
			 Secretary, to allow public use of land owned by Grand Creek, LLC, as is
			 necessary to provide unimpeded access to St. Mary’s Glacier along the route
			 designated trail to glacier on the map.
			4.Boundary
			 adjustment and management of land
			(a)Boundary
			 adjustmentUpon acquisition of the non-Federal land and
			 conveyance of the Federal land under section 3, the Secretary shall adjust the
			 boundary of the National Forests to reflect the land exchange under section
			 3.
			(b)Management of
			 LandThe Secretary shall manage the non-Federal land acquired
			 under section 3 as part of the National Forests, in accordance with laws and
			 regulations applicable to the National Forests.
			
